Citation Nr: 0944718	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  07-28 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 
percent for the service-connected left shoulder disability.  

2.  Entitlement to an increased rating in excess of 10 
percent for the service-connected right shoulder disability.  

3.  Entitlement to service connection for the claimed 
residuals of cold injury to the bilateral upper extremities.  

4.  Entitlement to service connection for the claimed 
residuals of cold injury to the bilateral lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

S. Bush, Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to February 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision that 
increased the service-connected left shoulder disability to 
20 percent disabling and denied service connection for 
peripheral neuropathy of the upper and lower extremities.  

The RO also continued the 10 percent rating assigned to the 
service-connected right shoulder disability, with the 
exception of the award of a temporary total evaluation due to 
surgery necessitating convalescence from October 25, 2006 to 
February 28, 2007.  

The Veteran was subsequently awarded a temporary total 
evaluation due to surgery necessitating convalescence for the 
left shoulder from March 26 to September 30, 2008.  

In September 2009, the Veteran and his spouse testified at a 
hearing before the undersigned Veterans Law Judge at the RO.  

At that time, the Veteran submitted evidence directly to the 
Board along with a written waiver of consideration of such 
evidence by the agency of original jurisdiction.  See 38 
C.F.R. § 20.1304 (2009).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The service-connected left shoulder disability is not 
shown to be manifested by limitation of function with 
restriction to 25 degrees from the side.  

3.  The service-connected right shoulder disability picture 
is shown to be manifested by complaints of pain and a related 
functional loss that more nearly approximates that of major 
arm motion limited at shoulder level.  

4.  The currently demonstrated peripheral neuropathy of the 
upper extremities is shown as likely as not to be the 
residuals of a cold injury suffered by the Veteran while 
serving on active duty.  

5.  The currently demonstrated peripheral neuropathy of the 
lower extremities and hallux limitus/degenerative joint 
disease of his right great toe is shown as likely as not to 
be the residuals of a cold injury suffered by the Veteran 
while serving on active duty.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 20 percent for the service-connected left shoulder 
disability (exclusive of a temporary total convalescence 
evaluation from March 26 to September 30, 2008) have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.10, 4.45, 4.59, 4.71a including 
Diagnostic Codes 5003, 5201 (2009).

2.  The criteria for the assignment of an increased rating of 
20 percent, but not higher for the service-connected right 
shoulder disability (exclusive of a temporary total 
convalescence evaluation from October 25, 2006 to February 
28, 2007) are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.45, 4.59, 4.71a 
including Diagnostic Codes 5003, 5201 (2009).  

3.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by peripheral neuropathy of the upper 
extremities is due to disease or injury that was incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  

4.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by peripheral neuropathy of the lower 
extremities and hallux limitus/degenerative joint disease of 
his right great toe is due to disease or injury that was 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record reveals that all appropriate notice 
and development has been accomplished.  See 38 U.S.C.A. § 
5100 et seq. (West 2002 & Supp. 2009).  An examination has 
been conducted.  

In light of the favorable action taken hereinbelow as to the 
service connection issues, the Board finds that further 
discussion of VCAA compliance with respect to those issues is 
not necessary at this time.  

With regard to the increased evaluation claims included in 
this decision, letters dated in January 2006 and November 
2006 informed the Veteran of the requirements needed to 
establish entitlement to an increased disability rating.  

Moreover, the letters informed the Veteran what evidence and 
information he was responsible for and the evidence that was 
considered VA's responsibility.  The Board notes that the 
Veteran was also informed in November 2006 as to how 
disability ratings and effective dates are assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A.  In 
particular, the information and evidence associated with the 
claims file consists of the Veteran's service records, VA and 
private outpatient records, statements and personal testimony 
submitted by the Veteran and his spouse in support of the 
claims, and the report of a VA examination dated in April 
2006.  

The Veteran does not contend, and the file does not show, 
that the examination was inadequate for rating purposes, or 
that his symptoms have become worse since his most recent 
examination.  

Rather, the VA examination is adequate because, as shown 
below, it was based upon consideration of the Veteran's prior 
medical history, his assertions and current complaints, and 
because it describes the disability in detail sufficient to 
allow the Board to make a fully informed determination.  Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994)) (internal quotations 
omitted).  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 38 
U.S.C.A. § 5103A.  



Increased ratings for right and left shoulder disabilities

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations. See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis that 
follows is undertaken with the understanding that different 
ratings may be assigned for different time periods in this 
appeal.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7.  

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

The veteran's statements are deemed competent with regard to 
the description of the symptoms of his disabilities.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). However, these 
statements must be considered with the clinical evidence of 
record in conjunction with the pertinent rating criteria.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5019, bursitis is 
rated on limitation of motion of affected parts as arthritis, 
degenerative.  

Degenerative or traumatic arthritis (established by X-ray 
findings) will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
would be noncompensable under a limitation-of-motion code, a 
10 percent rating may be assigned for arthritis of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).  

The Veteran's bilateral shoulder disabilities can also be 
evaluated under Diagnostic Code 5201 based on limitation of 
motion of the arm.  Diagnostic Code 5201 provides for the 
evaluation of limitation of motion of the shoulder.  
Limitation of motion of the arm at shoulder level is rated 20 
percent disabling for both the major and the minor side.  

Limitation of the arm midway between the side and the 
shoulder level is also rated 20 percent disabling on the 
minor side and 30 percent disabling on the major side; and 
limitation to 25 degrees from the side is rated 30 percent 
disabling on the minor side and 40 percent disabling on the 
major side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes. 38 C.F.R. § 4.69.  

In this case, the evidence (e.g., a September 2009 treatment 
record from R.C.B., M.D.) shows that the Veteran is right-
handed.  Consequently, for rating purposes, the left shoulder 
is the minor extremity and the right shoulder is the major 
extremity.  


Left shoulder

The RO has assigned the Veteran's left shoulder disability a 
20 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5019-5201.  As the Veteran is right- handed, the 
criteria for a minor joint apply.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).   

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

Due to the recent findings of mild degenerative changes in 
the left shoulder, the Board finds it is more appropriate to 
rate the Veteran pursuant to Diagnostic Code 5003 with 
further consideration of Diagnostic Code 5201.  

A 30 percent rating requires limitation of motion of the 
minor extremity to 25 degrees from the side.  38 C.F.R. § 
4.71a, Diagnostic Code 5201.  

The remaining diagnostic codes pertaining to the shoulder 
involve impairment of the humerus, clavicle, or scapula or 
ankylosis of the joint, none of which is present in this 
case.  

Despite the Veteran's complaints of shoulder problems on VA 
examination in April 2006, his range of motion for this minor 
extremity, included motion to 130 degrees of flexion and 
abduction to 90 degrees.  External rotation was to 40 
degrees, and internal rotation was to 90 degrees.  

All movements were slow and accompanied with pain.  X-ray 
studies of the left shoulder showed minimal degenerative 
changes.  The diagnosis was that of tendinitis with mild 
arthrosis of the left acromioclavicular (AC) joint.  

A July 2006 VA outpatient record shows active left shoulder 
abduction and flexion to 80 degrees.  In February 2007 the 
Veteran demonstrated active forward flexion to 120 degrees 
and active abduction to 100 degrees.  

VA outpatient records in dated in April 2007 and June 2007 
reveal that his range of motion for this minor extremity, 
included active and passive motion to 130 degrees of flexion 
and abduction.  The Veteran demonstrated full range of left 
shoulder motion in May 2007.  

Left shoulder abduction and flexion was to 45 degrees in a 
December 2008 VA outpatient record.  A subsequent March 2009 
VA outpatient record demonstrates active and passive left 
shoulder abduction to 50 degrees and active and passive 
flexion to 70 degrees.  

A June 2009 VA outpatient record demonstrates left shoulder 
active abduction to 60 degrees and passive abduction to 70 
degrees.  Active flexion was to 70 degrees and passive 
flexion was to 80 degrees.  

A September 2009 record from R.D.E., M.D., indicates the left 
shoulder is "almost frozen."  Passive abduction was to 45 
degrees.  He could only reach his mouth when his arm was 
abducted against his chest.  Internal and external rotation 
was demonstrated to 25 degrees.  

A September 2009 record from R.C.B., M.D., demonstrates 
active left shoulder abduction to 65 degrees, forward flexion 
to 50 degrees.  The Veteran demonstrated no external rotation 
from the neutral position and moderate to marked restriction 
of internal rotation.  

Based on the evidence, the Board finds that an evaluation in 
excess of 20 percent is not assignable under DC 5201.  The 
current 20 percent rating requires limitation of motion 
midway between side and shoulder level (45 degrees), which 
the Veteran is able to achieve.  Indeed, in the four days 
between Dr. R.D.E.'s evaluation, where the Veteran achieved 
45 degrees of abduction, and Dr. R.C.B.'s more recent 
evaluation, the Veteran appears to have gained 20 degrees of 
flexion, improving to 65 degrees.  

The higher 30 percent rating requires limitation of motion to 
25 degrees, which is not demonstrated in the evidence.  Thus 
the Veteran's range of left shoulder motion more closely 
approximates the criteria for the current rating.  

Because Diagnostic Code 5201 is based on limitation of 
motion, the regulations regarding limitation of function due 
to pain are for application.  In this case the medical 
evidence, including the VA examination report, does not show 
additional limitation of function due to pain, weakness, 
incoordination or fatigability to a degree that more closely 
approximates the criteria for the higher rating.  

The April 2006 VA examiner acknowledged that increased pain 
and lack of endurance after repetitive use; however, there 
was no change in range of motion.  Moreover, the most limited 
measurement of left shoulder motion to 45 degrees in 
September 2009 specifically considered the Veteran's 
complaints of pain.  

Similarly, the Board has considered the Veteran's testimony 
in September 2009, during which he testified to the degree to 
which his left shoulder disability impairs his employment and 
his quality of life.  However, nothing in that testimony 
shows that his disability more closely approximates the 
criteria for the higher schedular rating.  

Based on this reasoning, the Board finds that a rating in 
excess of 20 percent for the service-connected left shoulder 
disability must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  As in 
this case the Veteran's symptoms for his service-connected 
left shoulder disability closely approximate the current 20 
percent rating, the benefit-of-the-doubt rule is not for 
application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


Right shoulder

The right shoulder disability was rated by the RO as 10 
percent disabling under Diagnostic Codes 5299-5203.  See 38 
C.F.R. § 4.27 (2009)(unlisted disabilities requiring rating 
by analogy will be coded first using the numbers of the most 
closely related body part and "99;" hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is 
shown after the hyphen).  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts, supra.  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio, 
supra.  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 5203.  See Tedeschi, supra.  

The Board has considered the potential application of other 
diagnostic codes and finds that, in light of the diagnosis, 
anatomical localization and symptomatology reported by the 
Veteran, the currently assigned diagnostic code, Diagnostic 
Code 5203 is not the most appropriate diagnostic code by 
which to evaluate the Veteran's right shoulder disability.  
Instead, the Board finds that utilization of Diagnostic Code 
5201 is more appropriate in the instant case.  

The medical evidence of record does not indicate that there 
currently exists dislocation of the clavicle or scapula, or 
nonunion of the clavicle or scapula with loose movement.  
Such pathology is required for the assignment of a 20 percent 
disability rating under Diagnostic Code 5203.  

Crucially, in the Board's estimation, symptomatology under 
Diagnostic Code 5201 (limitation of motion with pain) is 
synonymous with the Veteran's current complaints as well as 
the objective medical evidence.  

The use of Diagnostic Code 5201 is further supported by 
recent findings of degenerative joint disease in the right 
shoulder.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Finally, employing Diagnostic Code 5201 allows for assignment 
of an increased rating in the instant case.  

Therefore, the Board believes the most appropriate diagnostic 
code for rating the Veteran's right shoulder disability is 
Diagnostic Code 5201.  

Despite the Veteran's complaints of shoulder problems on VA 
examination in April 2006, his range of motion for this major 
extremity, included motion to 140 degrees of flexion and 
abduction to 100 degrees.  External rotation was 45 degrees, 
and internal rotation was 90 degrees.  

All movements were slow and accompanied with pain.  X-ray 
studies of the right shoulder showed minimal degenerative 
changes.  The diagnosis was that of calcific tendinitis of 
the right shoulder with possible degenerative tear of the 
rotator cuff.  

A July 2006 VA outpatient record shows active right shoulder 
abduction and flexion to 80 degrees.  In February 2007 the 
Veteran demonstrated active forward flexion to 120 degrees 
and active abduction to 100 degrees.  

VA outpatient records in dated in April 2007 reveal that his 
range of motion for this major extremity, included active and 
passive motion to 107 degrees of flexion, and 105 degrees of 
abduction.  

In June 2007 the Veteran achieved active motion to 120 
degrees of flexion and 136 degrees of abduction.  The Veteran 
demonstrated full range of right shoulder motion in May 2007.  

A September 2009 record from Dr. R.D.E. indicates the right 
shoulder abduction to 80 degrees passively and 60 degrees 
actively.  Internal and external rotation was to 45 degrees.  

A September 2009 record from Dr. R.C.B. demonstrates right 
shoulder abduction and forward flexion to 90 degrees, with 
external rotation to 40 degrees and moderate restriction of 
internal rotation.  

The Veteran testified to the undersigned that he was only 
able to achieve right shoulder motion to shoulder level.  See 
the September 2009 hearing transcript, page 13.  

The Board has applied the noted criteria to the case at hand.  
Taking into account these examination findings, in view of 
Deluca v. Brown, 8 Vet. App. 202, 204-207 (1996) and 38 
C.F.R. §§ 4.40, 4.45, the Board finds that the service-
connected right shoulder disability is at a level of 
disablement more nearly approximated by limitation of motion 
of the arm at shoulder level as contemplated by a 20 percent 
evaluation under Diagnostic Code 5201.  

As the Veteran is not shown to have limitation of motion of 
the right arm midway between the side and shoulder level, an 
evaluation in excess of 20 percent is not warranted.  

The Board's findings above are based on schedular evaluation.  
The Board has also considered whether extraschedular 
evaluation is appropriate in this case.  

The rating schedule represents as far as is practicable the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment. 38 C.F.R. § 
3.321(a), (b) (2009).  However, to afford justice in 
exceptional situations, an extraschedular rating can be 
provided.  38 C.F.R. § 3.321(b).  

The Board may determine, in the first instance, that a 
veteran has not presented evidence warranting referral for 
extraschedular consideration, provided that it articulates 
the reasons or bases for that determination.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  This determination 
follows a three-step inquiry. 
See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  

Therefore, initially, the level of severity and 
symptomatology of the veteran's service-connected disability 
must be compared with the established criteria found in the 
rating schedule for that disability.  Id.  

If the rating criteria reasonably describe the veteran's 
disability level and symptomatology, the veteran's disability 
picture is contemplated by the rating schedule.  Therefore, 
the assigned schedular evaluation is adequate and no referral 
is required.  Id.  

If the schedular evaluation does not contemplate the 
veteran's level of disability and symptomatology, and is 
found inadequate, the second step of the inquiry requires the 
Board to determine whether the veteran's exceptional 
disability picture exhibits other related factors such as 
marked interference with employment or frequent periods of 
hospitalization.  Id. at 115-16.  

If analysis of the first two steps shows that the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture shows the related factors discussed 
hereinabove, the final step requires that the case be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for a determination 
of whether the veteran's disability picture requires the 
assignment of an extraschedular rating.  Id.  

Here, the Board has considered, under the Thun three-step 
analysis, whether referral for extraschedular consideration 
is appropriate.  However, the applicable rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  

Furthermore, the evidence does not show marked interference 
with employment in excess of that contemplated by the rating 
schedule, frequent periods of hospitalization (other than the 
periods for which he has been assigned a temporary total 
convalescence evaluation), or other evidence that would 
render impractical the application of the regular schedular 
standards.  

Therefore, the Board is not required to remand the Veteran's 
increased rating claims for consideration of extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. 
App. at 338-9; Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


Service connection for peripheral neuropathy of the upper and 
lower extremities

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

The service treatment records do not denote any treatment for 
a cold injury.  However, the Veteran has provided credible 
testimony regarding an incident in which he slept outdoors in 
Germany for three days during field maneuvers in freezing 
temperatures.  He experienced extreme cold to his hands and 
feet.  

In January 2008, the Veteran underwent nerve conduction 
studies that did not show peripheral neuropathy affecting 
large myelinated fibers.  

However, the examiner noted that conventional nerve 
conduction studies do not detect neuropathy affecting small 
nerve fibers.  Indeed, June 2005 and December 2005 VA 
outpatient records support the proposition that, upon sensory 
testing, the Veteran evidenced peripheral neuropathy of the 
upper and lower extremities.  

In a June 2005 VA outpatient record, the examining VA 
physician indicated the Veteran's peripheral neuropathy was 
most likely related to the cold injury he sustained in 
service.  

Additionally, December 2008 and April 2009 VA outpatient 
records and a September 2009 statement from W.D.M., M.D., 
relate the Veteran's decreased sensation in his feet as well 
as hallux limitus and degenerative joint disease of his right 
great toe to the cold injury sustained during the his period 
of active military service.  

Based on the evidence of record, and resolving all reasonable 
doubt in the Veteran's favor, the Board finds that service 
connection for peripheral neuropathy of the upper and lower 
extremities and hallux limitus and degenerative joint disease 
of the right great toe due to the cold injury sustained in 
service is warranted in this case.  




ORDER

An increased rating in excess of 20 percent for the service-
connected left shoulder disability is denied.  

An increased  rating of 20 percent, but no higher for the 
service-connected right shoulder disability is granted, 
subject to the applicable regulations governing the payment 
of VA monetary benefits.  

Service connection for peripheral neuropathy of the upper 
extremities, as residuals of cold injury, is granted.  

Service connection for peripheral neuropathy of the lower 
extremities and hallux limitus/degenerative joint disease of 
the right great toe, as residuals of cold injury, is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


